Barker, J.
The question for decision is whether an express-man who has brought intoxicating liquors into a town or city which grants no licenses violates the provisions of R. L. c. 100, § 50, by carrying the liquors to the actual place of delivery without having first made any entry concerning them in the book which he is required by that section to keep.
The section is a continuation of the provisions of St. 1897, c. 271, § 2, which was an act to further regulate the transportation of such liquors into no license cities and towns. That statute was considered in the case of Commonwealth v. Intoxicating Liquors, 172 Mass, oil, where it is said that the act was “ only one of the many statutes which indicate that the policy of the Commonwealth is to require that the traffic in liquors in this State shall be open, so that every step shall be exposed to the scrutiny of the authorities, and that the violation of the law may be the more easily detected.” The book is to be at all times open to the inspection of the proper authorities. The expressman is not only to keep the book but is to “ plainly *91enter therein the date of the reception ... of each vessel or package . . . received for transportation, and a correct transcript of the marks ” as well as the date of delivery. Considering the purpose of the provision, to expose every step of the transaction to the scrutiny of the authorities, we are of opinion that it is a violation of the section for an expressman who brings liquors into such a city or town, to transport them therein to the place for actual delivery without first having entered in the book the date of the reception of the liquors by him and the marks showing the names and addresses both of the seller or consignor and of the purchaser or consignee.

Exceptions overruled.